McMurray, Presiding Judge.
Plaintiff’s complaint alleged that defendant was in default and indebted to plaintiff for a balance of $3,182.77 due under the terms of a written lease contract between the parties. Plaintiff moved for summary judgment, attaching the affidavit of the custodian of its account *739books who stated that “the balance remaining due and owing to the Plaintiff from Defendant, after applying all debits and credits to the account, is $3,182.77. A statement showing Plaintiff’s calculations is attached hereto as Exhibit ‘B’.”
The trial court entered its order granting plaintiff’s motion for summary judgment. A subsequent order clarified the order granting summary judgment by specifying that “Plaintiff recover of the Defendant the sum of $3,182.77 principal, $343.28 attorney’s fees and all costs of Court.” Defendant appeals the grant of summary judgment to plaintiff. Held:
Defendant contends that the trial court erred in entering summary judgment in favor of plaintiff as there was no evidence authorizing such judgment, as Exhibit “B” attached to the affidavit of the custodian of plaintiff’s accounts, is clearly erroneous. We agree.
Exhibit “B” is a listing of the credits and debits to defendant’s account used in reaching the alleged $3,182.77 principal amount of the debt. It includes the figure $11,525.96 identified as the amount of defendant’s “scheduled pay off” of the lease. Also charged against defendant as “unpaid past due monthly amounts” is the amount of $473.76. The sum of these amounts is $11,999.72.
The lease agreement provides for initial and monthly payments by defendant totaling $12,114.38. This includes 48 monthly payments of $246.36 or $11,825.28, a $250 security deposit and $39.10 in assorted fees.
Exhibit “B” acknowledges plaintiff’s receipt of the $250 security deposit. Therefore, the most that could remain owing by defendant for the scheduled initial and monthly payments under the terms of the lease is ($12,114.38 — $250=) $11,864.38. Consequently, the figures appearing on Exhibit “B” for scheduled payoff and unpaid past due monthly amounts of ($11,525.96 + $473.76=) $11,999.72 is obvious error and prejudicial to defendant in that it exceeds the $11,864.38 maximum which defendant might still owe for these items. “In deciding a motion for summary judgment, the evidence is construed most favorably to the party opposing the motion, who is to be given the benefit of all reasonable doubts and all reasonable inferences. Malcom v. Malcolm, 112 Ga. App. 151 (1) (144 SE2d 188).” Blount v. Seckinger Realty Co., 167 Ga. App. 778, 779 (1) (307 SE2d 683).
It follows that the balance of $3,182.77 reached in Exhibit “B” appears to be in error and that the trial court erred in granting summary judgment awarding this principal amount and attorney fees calculated therefrom. This holding renders moot defendant’s remaining enumerations of error.

Judgment reversed.


Carley and Pope, JJ., concur.

*740Decided November 4, 1986.
John R. Calhoun, for appellant.
Daniel F. Bridgers, for appellee.